UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4079


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOEL LOPEZ-TORRES, a/k/a Julio Rodriguez-Arroyo, a/k/a Julio
Daniel-Rodriguez,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00252-TDS-1)


Submitted:   November 17, 2011            Decided:   November 29, 2011


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem,
North Carolina, for Appellant. Angela Hewlett Miller, Assistant
United   States  Attorney,   Greensboro, North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joel Lopez-Torres (“Lopez”) pled guilty, pursuant to a

written plea agreement, to one count of illegally entering the

United    States       after       deportation          or     removal    as   an     aggravated

felon, in violation of 8 U.S.C. § 1326(a), (b)(2) (2006), and

one    count    of     possession         of   a       counterfeit       alien      registration

receipt card, in violation of 18 U.S.C. § 1546(a) (2006).                                      The

district    court         calculated       Lopez’s        Guidelines       range      under    the

U.S.     Sentencing         Guidelines         Manual          (2010)     at       forty-one   to

fifty-one       months’       imprisonment             and     sentenced       Lopez     to    two

concurrent          terms    of     forty-three           months’       imprisonment.           On

appeal,     counsel         has     filed      a       brief    pursuant       to     Anders    v.

California,         386     U.S.    738    (1967),        stating       that     there   are    no

meritorious         issues     for    appeal,           but     questioning         whether    the

district court erred in sentencing Lopez.                           Lopez was advised of

his right to file a pro se supplemental brief, but has not done

so.    The Government declined to file a brief.                          We affirm.

               We     review       Lopez’s         sentence       “under       a     deferential

abuse-of-discretion standard.”                     Gall v. United States, 552 U.S.

38, 41 (2007).            In conducting this review, we

       must first ensure that the district court committed no
       significant procedural error, such as failing to
       calculate (or improperly calculating) the Guidelines
       range, treating the Guidelines as mandatory, failing
       to   consider   the  [18  U.S.C.]  § 3553(a)  [(2006)]
       factors,   selecting   a sentence  based   on  clearly


                                                   2
      erroneous facts, or failing to adequately explain the
      chosen sentence.

Id. at 51.      “When rendering a sentence, the district court must

make an individualized assessment based on the facts presented,”

United   States    v.    Carter,      564     F.3d   325,     328    (4th    Cir.     2009)

(internal     quotation     marks       and       emphasis     omitted),       and     must

“adequately explain the chosen sentence to allow for meaningful

appellate     review      and    to     promote       the     perception       of     fair

sentencing.”      Gall, 552 U.S. at 50.               “When imposing a sentence

within    the     Guidelines,          however,       the      [district        court’s]

explanation       need     not     be        elaborate       or     lengthy      because

[G]uidelines sentences themselves are in many ways tailored to

the individual and reflect approximately two decades of close

attention    to   federal       sentencing         policy.”         United   States     v.

Hernandez, 603 F.3d 267, 271 (4th Cir. 2010) (internal quotation

marks omitted).

            Once we have determined that the sentence is free of

procedural error, we consider the substantive reasonableness of

the   sentence,     “tak[ing]         into       account     the    totality     of    the

circumstances.”          Gall, 552 U.S. at 51.                 If the sentence is

within the appropriate Guidelines range, we apply a presumption

on appeal that the sentence is reasonable.                          United States v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).                                 Such a

presumption is rebutted only if the defendant demonstrates “that


                                             3
the sentence is unreasonable when measured against the § 3553(a)

factors.”       United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

             In this case, the district court correctly calculated

and considered the advisory Guidelines range and heard argument

from counsel and allocution from Lopez.                      The court considered

the § 3553(a) factors and explained that the within-Guidelines

sentences     were       warranted     in     light       of     the     nature    and

circumstances of Lopez’s offenses and the need for the sentences

to reflect the seriousness of the offenses and to protect the

public from further crimes by Lopez.                    Further, neither counsel

nor Lopez offers any grounds to rebut the presumption on appeal

that   the   within-Guidelines        sentences         of     forty-three   months’

imprisonment      are    substantively       reasonable.           Accordingly,     we

conclude that the district court did not abuse its discretion in

sentencing Lopez.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We   therefore     affirm      the    district      court’s   judgment.

This court requires that counsel inform Lopez, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Lopez requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may     move    in   this   court       for   leave    to    withdraw   from

                                         4
representation.    Counsel’s motion must state that a copy thereof

was served on Lopez.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5